Citation Nr: 0406735	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  03-08 380A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to the payment of medical expenses incurred at 
the Park Ridge Hospital from July 9-16, 2002.


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to June 
1943.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 decision by the Department of Veterans 
Affairs (VA) Medical Center (MC) (Network Authorization 
Office) to deny the payment of medical expenses incurred by 
the veteran.  The veteran perfected an appeal of that 
decision.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5103, 5103A) (West 2002); 38 C.F.R. § 3.159 (2003)) was 
enacted on November 9, 2000.  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  The veteran's claim for 
payment of medical expenses he incurred was filed after 
November 2000, and the provisions of the VCAA are applicable 
to his claim.  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for 
providing, and what evidence VA will secure.  The veteran has 
not been informed of the laws and regulations pertaining to 
his eligibility for payment of medical expenses incurred at a 
non-VA facility, the evidence needed to substantiate his 
claim for the payment of such expenses, or the relative 
responsibilities of the veteran and VA in obtaining this 
evidence.  Remand of the case is, therefore, required.

The Board notes that in the February 2003 statement of the 
case the VAMC characterized the issue on appeal as 
entitlement to the payment of unauthorized medical expenses, 
and provided the veteran the regulation pertaining to VA's 
payment for unauthorized medical expenses (38 C.F.R. 
§ 17.120).  In the instant appeal, however, the veteran's 
spouse contacted the VAMC within 72 hours of his admission to 
Park Ridge Hospital, and apparently received authorization 
for his treatment at the facility.  In determining whether VA 
is obligated to pay the remaining medical expenses that the 
veteran incurred, the regulations pertaining to VA's payment 
of authorized medical expenses (38 C.F.R. §§ 17.52-17.54) are 
also applicable.

The veteran has been awarded a total disability rating that 
is permanent in nature.  He is eligible, therefore, for 
hospital care and medical services at a non-VA facility if 
the remaining requirements are met.  See 38 C.F.R. 
§ 17.52(a)(1) (2003).

The admission of any patient to a private or public 
hospital at Department of Veterans Affairs expense 
will only be authorized if a Department of Veterans 
Affairs medical center or other Federal facility to 
which the patient would otherwise be eligible for 
admission is not feasibly available.  A Department 
of Veterans Affairs facility may be considered as 
not feasibly available when the urgency of the 
applicant's medical condition, the relative 
distance of the travel involved, or the nature of 
the treatment required makes it necessary or 
economically advisable to use public or private 
facilities.  In those instances where care in 
public or private hospitals at Department of 
Veterans Affairs expense is authorized because a 
Department of Veterans Affairs or other Federal 
facility was not feasibly available, as defined in 
this section, the authorization will be continued 
after admission only for the period of time 
required to stabilize or improve the patient's 
condition to the extent that further care is no 
longer required to satisfy the purpose for which it 
was initiated.

38 C.F.R. § 17.53 (2003) (emphasis added).

VA may also pay the costs of emergency hospital care and 
emergency services if those costs were not previously 
authorized.  An emergency shall be deemed to have ended at 
that point when a VA physician has determined, based on sound 
medical judgment, that the veteran could have been 
transferred to a VA medical facility for continuation of 
treatment.  See 38 C.F.R. § 17.121 (2003).  

According to the information available, the veteran was 
admitted to the Park Ridge Hospital on an emergency basis due 
to gastrointestinal bleeding.  He underwent surgery on July 
4, 2002, and remained hospitalized until July 16, 2002.  VA 
has apparently already paid for his treatment from July 4-8, 
2002, on the basis that the emergency care was necessary and 
a VA medical facility was not feasibly available (90 miles 
away).  The basis for the denial of payment of the expenses 
from July 9-16, 2002, was that the veteran's condition was 
stable on July 9, and that he could have been transferred to 
a VA medical facility on that date.

According to the limited information in the file, the VAMC 
contacted a social worker at Park Ridge Hospital on July 9, 
2002, and was informed that the veteran's condition was 
stable, but that the veteran did not want to be transferred 
to the VAMC.  The veteran contends that he asked not to be 
transferred to the VAMC because his physician told him he was 
not ready for transfer.  The file includes an 
e-mail dated July 9, 2002, indicating that although the 
social worker reported that the veteran's condition was 
stable, his physician had told the social worker that the 
veteran needed to be kept in the non-VA facility for a few 
more days.  Although the VAMC obtained medical records from 
the Park Ridge Hospital pertaining to the veteran's 
hospitalization and treatment in July 2002, those records 
were not included in the file forwarded to the Board.  It is 
not clear from the available evidence on what basis the VAMC 
determined that the veteran could have been transferred to a 
VA medical facility for continuation of treatment on July 9, 
2002.

Accordingly, the case is remanded to the VAMC for the 
following:

1.  The VAMC must review the claims file 
and ensure that the notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The VAMC should associate with the 
veteran's combined health record the 
medical records provided by Park Ridge 
Hospital for the treatment provided to 
the veteran in July 2002.

3.  The VAMC should obtain a medical 
opinion, based on review of the medical 
records provided by Park Ridge Hospital 
and sound medical judgment, regarding the 
date on which further care was no longer 
required to satisfy the purpose for which 
it was initiated in July 2002, or when 
the veteran could have been transferred 
to a VA medical facility for continuation 
of treatment.  The physician should 
provide the rationale for his/her 
opinion.

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the 
VAMC should re-adjudicate the issue on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case, including the entire combined health record, should 
then be returned to the Board, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the VAMC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  



	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


